 

Case 8

a AO Uw FB We

o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
- 28

CATHERINE J. WEINBERG, ESQ. [SBN 222066]
BUCKNER, ROBINSON & MIRKOVICH

19-cv-01884-DOC-ADS Document 10 Filed 10/31/19 Page 1iof3 Page ID#:27

 

3146 Red Hill Avenue, Suite 200
Costa Mesa, California 92626
Telephone: (714) 432-0990

Fax: (714) 432-0352

Email: cweinberg@bamlaw.net

Attorneys for Defendant

Lakeview Village Corp., a
Nevada corporation

JAMES RUTHERFORD, an individual,
Plaintiff,

v.

LAKEVIEW VILLAGE CORP., a

Nevada corporation; and Does 1-10,

inclusive,

Defendants.

 

 

1

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. 8:19-cv-01884-DOC-ADS

NOTICE OF MOTION AND
MOTION TO DISMISS STATE
LAW CLAIM IN COMPLAINT

FRCP Rules 12(b)(1), 12(b)(6),
12(h)(3), and 28 USC § 1367(c)

Date: December 9, 2018
Time: 8:30 a.m.

Courtroom: 9D

Judge: Hon. David O. Carter

Complaint Filed: 10/01/19
Trial Date: No date scheduled

TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on Monday, December 9, 2019, at 8:30 a.m.,
in Courtroom 9D of the United States District Court, Central District of California,
Ronald Reagan Federal Building, United States Courthouse, 411 West Fourth
Street, Santa Ana, California 92701-4516, the Honorable David O, Carter
presiding, defendant LAKEVIEW VILLAGE CORP. (“Defendant”) will and

 

 

NOTICE OF MOTION AND MOTION TO DISMISS STATE LAW CLAIM

 
 

Case 8

L9-cv-01884-DOC-ADS Document 10 Filed 10/31/19 Page 2 of 3 Page ID #:28

hereby does move this Court for issuance of an Order dismissing the second cause
of action for “Violations of the Unruh Civil Rights Act, California Civil Code § 51
et seq,” (the “Unruh Act Claim”) in the “Complaint for Damages and Injunctive
Relief” (the “Complaint”) filed in this matter by plaintiff JAMES RUTHERFORD
(“Plaintiff”), based on the Court’s discretion to decline supplemental jurisdiction
under 28 U.S.C. § 1367(c).

Defendant brings this motion on the grounds that:

1) Plaintiff is a “high-frequency litigant” pursuant to California Code of
Civil Procedure § 425.55(b) who has filed the Unruh Act Claim in this Court in a
evident scheme of impermissible “forum shopping” to use federal court as an “end-
around” to evade California’s heightened pleading standards and increased filing
fees; and

2) Plaintiff's state law claim under the Unruh Act substantially
predominates over his federal claim under the ADA.

Either of these grounds would support the Court’s decision to decline
exercising supplemental jurisdiction over the Unruh Act Claim. There would be no

prejudice to Plaintiff.

/Tf
iff

2

 

NOTICE OF MOTION AND MOTION TO DISMISS STATE LAW CLAIM

 

 

 
 

 

Case 8;

wn F&F Ww kh

o “SN

i)

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

19-cv-01884-DOC-ADS Document 10 Filed 10/31/19 Page 3o0f3 Page ID #:29

This motion is based on this Notice of Motion, the concurrently filed
Memorandum of Points and Authorities and Request for Judicial Notice, any
argument offered at a hearing on this motion, and all of the files and records in this

case,

Dated: October 31, 2019 Respectfully submitted,

BUCKNER, ROBINSON & MIRKOVICH

 

Attorneys fp ‘Defendant Lakeview
Village Corp? *

3

 

NOTICE OF MOTION AND MOTION TO DISMISS STATE LAW CLAIM

 

 

 
